Citation Nr: 1710658	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for status post left knee arthroplasty, excluding the periods during which the Veteran has been assigned a temporary total rating under 38 C.F.R. § 4.30.

2. Entitlement to an increased rating in excess of 10 percent for right knee osteoarthritis.

[The Veteran has also perfected a separate appeal regarding the issue of entitlement to a clothing allowance. In August 2015, he had a hearing on that appeal before a different Veterans Law Judge, and the claim was subsequently remanded for further development. As the hearing was before a separate Veterans Law Judge, that appeal will be addressed in a future, separate Board decision.]


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the evidence shows the Veteran is gainfully employed. See January 2017 VA Hematologic Examination. Therefore, TDIU is not raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board most recently remanded the issues on appeal for additional development in September 2015. The requested records and examination having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2012. A transcript of the hearing is of record.

As noted in the issue, the Veteran has been awarded a temporary total disability evaluation for his left knee disability for the periods from May 15, 2013 to August 31, 2013, May 22, 2014 to July 31, 2014, and from May 28, 2015 to July 31, 2015. As the Veteran has been assigned a 100 percent rating for these periods they are not included in the current increased rating claim. See 38 C.F.R. § 4.30.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). As noted above, an adequate VA examination concerning the left and right knee disabilities was obtained in September 2015. However, during the pendency of the appeal and following that VA examination, it was determined that in order to be adequate a VA examination of the joints must, if possible, test for pain on both active and passive motion and in weight-bearing and nonweight-bearing. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. In this case, while the most recent examination tested for pain on motion and on weight-bearing, there is no evidence that testing for pain on passive range of motion and on non-weight bearing was conducted. 

Further, the most recent VA treatment records associated with the claims file reflect that the Veteran stated that he wished to consult with an orthopedic surgeon concerning surgical intervention on one or both of his knees due to the continued pain he is experiencing.  See November 4, 2016 VA Treatment Record. This constitutes evidence of worsening since the last VA examination. 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). As such, the claim must be remanded for an examination to determine the current severity of the left and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further outstanding VA treatment records.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his left and right knee disabilities. Any appropriate evaluations and testing deemed necessary should be conducted, and the results included in the examination report.

In assessing the severity of the left and right knee disabilities, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016). If any of the above testing cannot be conducted, the examiner should provide the reason why.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


